Case: 16-11562   Date Filed: 02/06/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11562
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20626-JEM-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                               versus

ARMANDO COOK,
a.k.a. Mondo,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 6, 2017)



Before JORDAN, ROSENBAUM, and EDMONDSON, Circuit Judges.
               Case: 16-11562     Date Filed: 02/06/2017     Page: 2 of 3


PER CURIAM:



      Armando Cook appeals his concurrent 151-month sentences, imposed after

he pled guilty to conspiracy to possess with intent to distribute cocaine and cocaine

base, in violation of 21 U.S.C. § 846, and possession with intent to distribute

cocaine, in violation of 21 U.S.C. § 841(a)(1). He contends that the district court

erred by denying his request for a downward departure from his criminal history

category. He argues that his criminal history category of VI overstates his criminal

history because he had convictions of only minor violations for an extended period

before the investigation into the offenses at issue began.

      We review de novo our subject-matter jurisdiction. United States v. Moran,

778 F.3d 942, 982 (11th Cir.), cert. denied, 136 S. Ct. 268 (2015). We “lack

jurisdiction to review a district court’s discretionary refusal to grant a downward

departure unless the district court incorrectly believed that it lacked the authority to

depart.” United States v. Croteau, 819 F.3d 1293, 1310 (11th Cir.), cert. denied,

137 S. Ct. 254 (2016).

      A district court is not required to state on the record that it believes it does

have the authority to depart. United States v. Dudley, 463 F.3d 1221, 1228 (11th

Cir. 2006). “We will assume the sentencing court properly understood its authority

[to depart] absent a record indication to the contrary.” Moran, 778 F.3d at 982


                                           2
               Case: 16-11562     Date Filed: 02/06/2017    Page: 3 of 3


(assuming that a district court understood its authority to depart where the court

“did not express a belief that it lacked authority to depart”); see also Croteau, 819
F.3d at 1310 (concluding that the record demonstrated a district court fully

understood its authority to depart where the court listened to arguments and

testimony on departure before denying a departure request).

      “If reliable information indicates that the defendant’s criminal history

category substantially over-represents the seriousness of the defendant’s criminal

history or the likelihood that the defendant will commit other crimes, a downward

departure may be warranted.” U.S.S.G. § 4A1.3(b)(1), p.s. A downward departure

for a career offender may not exceed one criminal history category. Id.

§ 4A1.3(b)(3)(A), p.s.

      We lack jurisdiction to review the district court’s discretionary denial of

Cook’s request for a downward departure. See Croteau, 819 F.3d at 1310. The

district court had discretion to depart by one criminal history category because

Cook was sentenced as a career offender. See U.S.S.G.§ 4A1.3(b)(1), (3)(A), p.s.

But the record does not reflect that the district court incorrectly believed it lacked

the authority to grant such a departure, and we therefore assume the district court

properly understood its authority to depart. See Moran, 778 F.3d at 982.

Accordingly, we affirm Cook’s concurrent 151-month sentences.

      AFFIRMED.


                                           3